                      UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                             Norfolk Division


JOHN RUSSELL TOMIKEL (#1208622),

           Petitioner,


V.                                          CIVIL ACTION NO. 2;18cv636

HAROLD W. CLARKE, Director,
Virginia Department of Corrections,

           Respondent.

                                   FINAL ORDER


     This matter was initiated by petition for a writ of habeas

corpus under 28 U.S.C. § 2254.          The petition alleges violation of

federal    rights    pertaining      to     Petitioner's    convictions      for

abduction, sexual penetration with an animate object, and two

counts of sodomy.     As a result of the convictions. Petitioner was

sentenced to serve life in prison on each of the four counts.

     The matter was referred to a United States Magistrate Judge

for report and recommendation pursuant to the provisions of 28

U.S.C. § 636(b)(1)(B) and (C) and Rule 72 of the Rules of the

United States District Court for the Eastern District of Virginia.

The Report and Recommendation filed June 21, 2019, recommends

dismissal of the petition with prejudice.                (ECF No. 20).    Each

party was advised of his right to file written objections to the

findings and recommendations made by the Magistrate Judge.^                   On


^Tomikel twice requested an extension within which to file his objections,
both of which the court granted.    (ECF Nos. 22, 24).
                                        1
August 23, 2019, the court received Petitioner's Objections to the

Report and Recommendation.          (EOF Nos. 25-26).          The Respondent filed

no response to the objections and the time for responding has now

expired.

       The   court,      having   reviewed       the    record     and       examined    the

objections filed by Petitioner to the Report and Recommendation,

and having made ^ novo findings with respect to the portions

objected     to,   does      hereby adopt     and      approve         the   findings    and

recommendations set forth in the Report and Recommendation filed

June 21, 2019.        It is, therefore, ORDERED that Respondent's Motion

to Dismiss (EOF No. 16) be GRANTED and the Petitioner's petition be

DENIED and DISMISSED with prejudice.

       Finding that the basis for dismissal of Petitioner's § 2254

petition     is    not       debatable,    and    alternatively              finding     that

Petitioner has not made a "substantial showing of the denial of a

constitutional right," a certificate of appealability is DENIED.

28 U.S.C. § 2253(c); see Rules Gov. § 2254 Cases in U.S. Dist. Cts.

11(a); Miller-El v. Cockrell, 537 U.S. 322, 335-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 483-85 (2000).

       Petitioner       is     ADVISED    that      because        a       certificate    of

appealability is denied by this Court, he may seek a certificate

from the United States Court of Appeals for the Fourth Circuit.

Fed. Rule App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist.

Cts.   11(a).      If    Petitioner       intends      to   seek       a   certificate    of
appealability from the Fourth Circuit, he must do so within thirty

(30) days from the date of this Order.    Petitioner may seek such a

certificate by filing a written notice of appeal with the Clerk of

the United States District Court, United States Courthouse, 600


Granby Street, Norfolk, Virginia 23510.

     The Clerk is directed to mail a copy of this Final Order to

Petitioner and to provide an electronic copy of the Final Order to

counsel of record for Respondent.




                         MARK S. DAVIS
                         CHIEF UNITED STATES DISTRICT JUDGE


Norfolk, Virginia

         13 , 2019
